Case 0:20-cv-60972-AHS Document 98 Entered on FLSD Docket 04/01/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60972-CIV-SINGHAL

  SHANA DOTY, individually and on behalf of
  all others similarly situated,

        Plaintiff,

  v.

  ADT, LLC d/b/a ADT SECURITY SERVICES and
  TELESFORO AVILES,

       Defendants.
  _____________________________________/

                                           ORDER

        THIS CAUSE is before the Court upon ADT, LLC’s Motion for Leave to File Motion

  to Deny Class Certification (DE [95]). The motion is fully briefed and ripe for review. For

  the reasons discussed below, the motion is denied.

        In this action, Plaintiff Shana Doty seeks relief for herself and a putative class of

  ADT customers who installed the ADT Pulse home security system. She alleges the

  system contained a vulnerability that enabled unauthorized persons to access customers’

  systems and view the videos taken by cameras installed in customers’ homes. Plaintiff

  alleges that ADT’s installer, Defendant Telesforo Aviles, viewed videos of her in her

  home. She seeks relief on behalf of all ADT Pulse customers in the United States whose

  security systems were remotely accessed by an employee or agent of ADT without

  authorization from the customer and a sub-class of all ADT Pulse customers in the United

  States whose security systems were remotely accessed by Telesforo Aviles without

  authorization from the customer. (DE [47]).
Case 0:20-cv-60972-AHS Document 98 Entered on FLSD Docket 04/01/2021 Page 2 of 3




         The parties submitted a Joint Scheduling Report (DE [88]) in which ADT noted that

  it wished “to preserve its right to file a Motion to Deny Class Certification at or before the

  time that Plaintiff moves for class certification.” The Court entered a Scheduling Order

  (DE [90]) which set a deadline for Plaintiff to move for class certification and noted that

  “Defendant may raise all grounds for denying class certification in its response to

  Plaintiff’s Motion to Certify Class and may move for leave to file a sur-reply, if necessary.”

  Now Defendant has renewed its request for leave to file a Motion to Deny Class

  Certification.

         “District courts have unquestionable authority to control their own dockets. This

  authority includes broad discretion in deciding how best to manage the cases before

  them.” Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1262 (11th Cir. 2014) (citing

  Canada v. Mathews, 449 F.2d 253, 255 (5th Cir.1971); Chudasama v. Mazda Motor

  Corp., 123 F.3d 1353, 1366 (11th Cir.1997)). This discretion includes the ability to set

  filing deadlines.

         In a class action, the plaintiff has the burden of proving the numerosity,

  commonality, typicality, and adequacy requirements of Rule 23(a) as well as “through

  evidentiary proof at least one of the provisions of Rule 23(b).” Comcast Corp. v. Behrend,

  569 U.S. 27, 34 (2013). The Court is well-acquainted with the allegations and defenses

  made by the parties in this case and has determined that competing motions for and

  against class certification are neither necessary nor welcome. Defendant has been

  granted leave to raise all issues it feels are relevant to class certification in its response

  to Plaintiff’s motion, i.e., Defendant is not limited to responding to Plaintiff’s arguments.

  The Court’s Scheduling Order does not prejudice Defendant. Accordingly, it is hereby



                                                2
Case 0:20-cv-60972-AHS Document 98 Entered on FLSD Docket 04/01/2021 Page 3 of 3




          ORDERED AND ADJUDGED that Defendant ADT LLC’s Motion for Leave to File

  Motion to Deny Class Certification (DE [95]) is DENIED.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 1st day of April

  2021.




  Copies furnished to counsel via CM/ECF




                                            3
